--------------------------------------------------------------------------------

 EXCUTION COPY  
EXHIBIT 10.142

 
Ferring Pharmaceuticals, Inc.
4 Gatehall Drive, 3rd Floor
Parsippany, NJ  07054


 
July 8, 2008
 


Vyteris, Inc.
13-01 Pollit Drive
Fair Lawn, NJ   07410


Ladies and Gentlemen:


Reference is made to (i) the License and Development Agreement dated as of
September 27, 2004 (as heretofore amended, the “License Agreement”) between
Ferring Pharmaceuticals, Inc. (“Ferring”) and Vyteris, Inc. (“Vyteris”), and
(ii) the Supply Agreement dated September 27, 2004 (the “Supply Agreement”)
between Ferring and Vyteris.
 
On the date hereof, at the request of Vyteris, Ferring is making a loan to
Vyteris in the principal amount of $2,500,000.00 (the “Loan”) evidenced by a
Secured Note dated the date hereof and secured by a security interest in certain
collateral (the “Collateral”) granted by Vyteris to Ferring under the Security
Agreement dated as of the date hereof (the “Security Agreement”) between Vyteris
and Ferring.  As additional consideration for, and in order to induce Ferring to
make, the Loan, Vyteris and Ferring hereby agree as follows:

 
    1.    Vyteris hereby agrees that the proceeds of the Loan shall be used only
to pay for Vyteris’ payment obligations under the License Agreement and the
Supply Agreement and for other essential corporate operating expenses,
including, but not limited to, any expenses attributable to Vyteris incur with
shipment (and related matters) of the Equipment to Borrower’s Facility subject
to paragraph 8 hereof.
 

    2.    Section 2.01(a) of the License Agreement is hereby amended to (a)
insert the words “irrevocable (subject only to Ferring’s fulfillment of its
obligations under the License Agreement)” immediately before the word
“exclusive” in the first line thereof and (b) insert the words “have
manufactured,” immediately after the word “manufacture” in the second and fourth
lines thereof.

 
    3.    Section 2.02 of the License Agreement is hereby amended to insert the
following as new paragraphs at the end thereof:
 
“The parties acknowledge that Ferring is now entitled to the benefits of the
immediately preceding paragraphs of this Section 2.02 as if the conditions set
forth therein have been satisfied as of the date hereof and Vyteris shall use
its reasonable best efforts to effectuate the foregoing provisions of this
Section 2.02 and cooperate with Ferring in all reasonable respects related
thereto solely by the prompt transmittal to Ferring of copies of all
manufacturing Know How existing as of the date hereof.  Vyteris makes no
representations to Ferring with regard to such documentation, and Vyteris has no
further obligations to Ferring regarding the manufacturing Know-How”.
 

--------------------------------------------------------------------------------


 
“Notwithstanding anything to the contrary contained herein, Vyteris hereby
grants Ferring the irrevocable right, at Ferring’s election which may be
exercised at any time, to make or have made the Product (by Ferring itself, its
sublicensee(s) and/or by a third party selected by Ferring) to provide supplies
of the Product for Phase III trials and/or for commercial supply of the Product
for marketing and sale by Ferring and/or its affiliates and sublicensees
hereunder.  This right shall survive termination of this Agreement and continue
thereafter so long as Ferring has the license to market and sell the Product
hereunder.”

 
    4.    Section 9.07 of the License Agreement is hereby amended to change the
words “shall grant” appearing in clause (c) thereof to “hereby grants” and by
adding after the word “irrevocable” the following “(subject to performance by
Ferring of its obligations hereunder including any payment obligations)”..

 

    5.    The License Agreement is hereby amended to insert the following new
Section 21 at the end thereof:
 

“21.    ACKNOWLEDGEMENT
 

21.01    The parties hereto acknowledge that this Agreement is a license of
intellectual property within the meaning of 11 U.S.C. §365(n).”
 

    6.    Article 5 of the Supply Agreement is hereby amended to add the
following as a new paragraph at the end thereof:
 
“Notwithstanding the foregoing, Vyteris hereby grants Ferring the  right, which
may be exercised at any time, to establish an additional source or sources to
manufacture and supply or to have manufactured and supplied the Product to
Ferring (such  manufacturing to be performed by Ferring itself, its
sublicensee(s) and/or by a third party selected by Ferring).  This right is
granted solely with respect to manufacture of the Product and is limited in all
respects by the applicable provisions of the License Agreement.  This right
shall survive termination of this Agreement and continue thereafter so long as
Ferring has the license to market and sell the Product under the License and
Development Agreement.”

 

    7.    Vyteris hereby agrees to furnish to Ferring no later than July 1,
2008, copies of all Form FDA 483 Inspectional Observations (“FDA 483s”) existing
as of such date and related to Vyteris’ manufacturing activities which could
reasonably affect the Product and any like FDA 483s until the Loan is repaid in
full.. and until the Loan is repaid in full, to furnish to Ferring, promptly
upon receipt, copies of all FDA 483s relating to the Product after the date
hereof.
 
2

--------------------------------------------------------------------------------


 
    8.    Until the Loan is repaid in full, Vyteris may not make any payments to
any related party shareholders or entities controlled by related party
shareholders (“related party shareholder” is defined as those shareholders
listed on the “SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT”
table in Vyteris’ Schedule 14A filed with the SEC on April 25, 2008), except for
salaries, bonuses, benefits, etc. and consulting fees payable to officers as set
forth on Exhibit A hereto (subject to customary increases for inflation and the
like)and Russell Potts and Arthur Courbanou (directors) at ongoing rates and
otherwise, as such compensation packages may be amended upon terms no more
favorable to such officers and director than under past practice approved by
Vyteris’ compensation committee.  Notwithstanding anything to the contrary in
the foregoing, this paragraph 8 shall not prohibit payment by Vyteris to its
directors under the 2007 Outside Directors Compensation Plan, as may be amended
from time to time.
 
    9.    So long as any amounts are outstanding under the Note, Ferring shall
receive notice of all meetings  of the Board of Directors of Vyteris, and
subject to having designated an observer (which may be only one person and not
subject to change unless the designated person is no longer employed or retained
by Ferring), who has signed Vyteris’ standard nondisclosure agreement , such
observer may attend Vyteris’ meetings of its Board of Directors ; provided,
however, that such observer shall not have a right to vote or otherwise pass on
any matters brought to the attention of the Board at such meetings, and such
observer shall be excluded from any discussions regarding any matters related to
Ferring.  The observer also covenants that he will not share any material
discussed at any Board meeting with any third party or related party including
Ferring and its affilaites.
 
    10.    This letter agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to
conflicts of law principles.

 
    11.    This letter agreement may be executed in counterparts and delivered
by facsimile, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Vyteris and Ferring
hereby submit to the exclusive jurisdiction of the state and federal courts
located in the City of Newark, State of New Jersey for the sole purpose of this
letter agreement and any controversy arising hereunder. VYTERIS AND
 
3

--------------------------------------------------------------------------------


 
FERRING EACH WAIVE THEIR RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING FROM THIS LETTER AGREEMENT.
 
Please confirm your agreement to the foregoing by executing the enclosed
duplicate original of this letter in the space provided below and returning it
to Ferring.
 

  FERRING PHARMACEUTICALS, INC.          
 
By:
/s/ Wayne C. Anderson       Name: Wayne C. Anderson       Title: President and
CEO          

 
ACCEPTED AND
AGREED TO:




VYTERIS, INC.




By:   _/s/ Donald Farley
Name: Donald Farley
Title: Chairman
 
4

--------------------------------------------------------------------------------


 
EXHIBIT A


OFFICER COMPENSATION


Name
 
Annual
 Salary
   
Contract
 Term
   
Options
50% Grant
 & 50%
Performance
Vest
Annually
 over 2 years
   
Cash
Bonus
 Performance
 Based
as % of
Base
Salary
 
Severance
Base
 Pay &
Benefits
Severance
Options
Extend
 Vesting
 
 
 
 
 
 
Other
 
Espinal, Rafael
  $ 240,000       N/A       400,000       20 %    
$800 Car
 Allowance &
$3,500 rent
 per month
 12/31/2008
Lyons, Cormac
  $ 173,250    
2 year
      400,000       20 %
6 months
2 years
 
Reidy, Mike
  $ 172,575    
2 year
      400,000       20 %
6 months
2 years
 
Himy, Joseph
  $ 192,000    
2 year
      1,000,000       25 %
6 months
2 years
 
Hartounian, Haro
  $ 325,000    
2 year
      2,500,000       40 %
6 months
2 years
$10K a
month living
 Expense
through June
2009
Farley, Don
 
$30,000
remaining
 at
$2,000in
cash per
 week; if
extension,
 would be
at $2,000
in cash
per week
                             
$500 in stock for 20 weeks;
 
 
 
 
 
 
 
 







5